DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friar et al. (US 5350108 A; hereinafter Friar).
Regarding claims 1, 3-7, and 9, Friar teaches a self-locking box and the method of making comprising a box top comprising a first main panel (20; Examiner considers 20 to be a top and 17 to be a bottom); and a first end panel (38) extending from an end of the first main panel, at least one of the first main panel and the first end panel defining a locking tab separable from the box top, the locking tab comprising a first tab subpanel (39), a second tab subpanel (44), and a third tab subpanel (46); the first tab subpanel extending from at least one of the first main panel and the first end panel (see Fig. 1), the second tab subpanel extending from the first tab subpanel and joined to the first tab subpanel, and the third tab subpanel extending from the second tab subpanel and joined to the second tab subpanel; and a box bottom comprising a second main panel (17); a second end panel extending (24) from and joined to the second main panel; and a tab (29; Examiner considers 29 to be a tab) connected to the second main panel and defining a locking opening (31); bending the third tab subpanel of the locking tab with respect to the second tab subpanel of the locking tab (see Figures 3a-c); inserting the locking tab into a gap defined at least in part by the second end panel (i.e. underneath the second end panel in a gap that is defined by an interior of the box); and engaging the locking tab with the locking opening.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734